       Case 4:20-mj-70882-MRGD Document 22 Filed 09/24/20 Page 1 of 4



 1   Jeremy Pasternak (State Bar No. 181618)
     jdp@pasternaklaw.com
 2   Deanna L. Maxfield (State Bar No. 291913)
     dm@pasternaklaw.com
 3   Law Offices of Jeremy Pasternak
     354 Pine Street, Fifth Floor
 4   San Francisco, CA 94104
     Telephone: (415) 693-0300
 5   Facsimile: (415) 693-0393
 6   Attorneys for Plaintiff
     BRITTNEY BLANCO
 7
     Thomas F. Bertrand, State Bar No. 056560
 8   Ethan M. Lowry, State Bar No. 278831
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 9   2749 Hyde Street
     San Francisco, California 94109
10   Telephone:    (415) 353-0999
     Facsimile:    (415) 353-0990
11                 tbertrand@bfesf.com
                   elowry@bfesf.com
12
     Attorneys for Defendant
13   CITY OF ANTIOCH
14

15                               UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17

18   BRITTNEY BLANCO, an individual,                   Case No. 3:20-cv-02764-TSH

19                 Plaintiff,                          STIPULATION RE: EXTENSION OF
     v.                                                DEADLINE TO COMPLETE
20                                                     MEDIATION
     ANTIOCH POLICE DEPARTMENT, a
21   governmental entity; CITY OF ANTIOCH, a
     governmental entity; and Does 1-20,               Complaint Filed:   April 21, 2020
22   inclusive,                                        Trial Date:        May 16, 2022

23                 Defendants.

24

25

26

27

28

                                                   1
     Stipulation RE: Extension of Mediation Deadline                 Case No. 3:20-cv-02764-TSH
       Case 4:20-mj-70882-MRGD Document 22 Filed 09/24/20 Page 2 of 4



 1   The parties, through their respective counsel, stipulate and request as follows:
 2          WHEREAS, the Court in its Case Management Scheduling Order [ECF No. 24] referred
 3   the parties to court-sponsored mediation; and
 4          WHEREAS, the parties were assigned by the ADR Clerk to Otis McGee, Esq., at JAMS
 5   for mediation; and
 6          WHEREAS, the parties have met and conferred about the discovery they each need to
 7   conduct prior to mediation in order to have productive settlement negotiations at mediation; and
 8          WHEREAS, the parties have agreed that they will perform limited written discovery and
 9   that Defendant will take Plaintiff’s deposition in advance of mediation; and
10          WHEREAS, during the initial scheduling phone call with Mr. McGee, Mr. McGee
11   informed the parties that the Court has set a deadline of October 21, 2020, to complete mediation;
12   and
13          WHEREAS, given the schedules of the parties and their counsel, the parties are planning
14   to schedule Plaintiff’s deposition for late October or early November, 2020; and
15          WHEREAS, given this, and the discovery that the parties have agreed to conduct in
16   advance of mediation, the parties do not believe it is feasible to complete mediation by October
17   21, 2020:
18          THEREFORE, the parties respectfully request this Court extend the deadline for the
19   parties to complete mediation to January 21, 2021.
20

21   Dated: September 23, 2020             BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

22

23                                         By: /s/ Ethan M. Lowry
                                                  Thomas F. Bertrand
24                                                Ethan M. Lowry
                                                  Attorneys for Defendant
25                                                CITY OF ANTIOCH

26

27

28   ///

                                                   2
     Stipulation RE: Extension of Mediation Deadline                     Case No. 3:20-cv-02764-TSH
       Case 4:20-mj-70882-MRGD Document 22 Filed 09/24/20 Page 3 of 4



 1   Dated: September 23, 2020          LAW OFFICES OF JEREMY PASTERNAK
 2

 3                                      By: /s/ Deanna L. Maxfield
                                               Jeremy Pasternak
 4                                             Deanna L. Maxfield
                                               Attorneys for Plaintiff
 5                                             BRITTNEY BLANCO
 6

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9

10

11   Dated:                             __________________________________________
                                        Hon. Thomas S. Hixson
12                                      U.S. Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
     Stipulation RE: Extension of Mediation Deadline                Case No. 3:20-cv-02764-TSH
       Case 4:20-mj-70882-MRGD Document 22 Filed 09/24/20 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
     Stipulation RE: Extension of Mediation Deadline    Case No. 3:20-cv-02764-TSH
